Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 8, 2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 RESPONSE TO AMENDMENT
This Final Office Action is responsive to the request for continued examination filed on July 8, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 5, and 21 are now amended.
Claims 1–9 and 20–24 remain pending.
RESPONSE TO ARGUMENTS
Subject Matter Eligibility
Claims 1–9 and 20–24 stand rejected under 35 U.S.C. § 101 for reciting ineligible subject matter. The Applicant’s traversal of this ground of rejection has been considered, including in light of the present amendment, but remains unpersuasive.
The Applicant contends that claim 1 is eligible because it “includes integral use of the portable electronic device,” including “sensed device interactions” that are “based on the operator’s ‘typical’ use of the portable electronic device.” (Response 10–11). The Examiner respectfully disagrees.
The newly amended portable electronic device does not recite “integral use of a machine,” but rather, the mere extra-solution activity of using a generically recited “user interface” (i.e., literally any and all known forms for a human to provide input) to perform the necessary data collection of the abstract mental process. As such, the recitation of the portable electronic device fails to add a practical application or significantly more to the judicial exception. See MPEP § 2106.05(g).
Accordingly, claim 1 stands rejected under 35 U.S.C. § 101 for reciting ineligible subject matter, as do the other independent claims for substantially the same reasons. The Applicant contends that the Examiner “ought to conclude that dependent claims 2-9 and 20 recite patent eligible subject matter for at least the same reasons,” (Response 11) but, as explained above, the Applicant’s reasons are not sufficient to show eligibility of claim 1. Accordingly, claims 2–24 stand rejected under 35 U.S.C. § 101 for the same reasons given in the previous Office Action.
New Matter
In response to the rejection of claims 1–9 and 20–24 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the Applicant amended the claims by removing the “coextensive” new matter limitation. Accordingly, this ground of rejection is hereby withdrawn.
Anticipation — Horvitz-385
Claim(s) 1, 8, 10, 21, and 23 stand rejected under pre-AIA  35 U.S.C. § 102(a) and (e) as being anticipated by U.S. Patent Application Publication No. 2007/0004385 A1 (“Horvitz-385”). The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that Horvitz-385 fails to disclose “detecting a change in the one or more user characteristics” because despite Horvitz-385’s disclosure of a user profile with user characteristics in the form of a trained model, Horvitz-385 “never discloses detecting a change in the relied upon function/model.” (Response 12). Respectfully, the Examiner disagrees.
In making this argument, the Applicant reintroduces the same unreasonable interpretation of “detecting a change in the one or more user characteristics” that the Examiner refuted several Office Actions ago. Specifically, it is unreasonable for the Applicant to read the claimed detected “change” as a change within the user profile’s records internal records of the user characteristics, because the Applicant’s reading is inconsistent with the specification.
When giving a claim its broadest reasonable interpretation, the interpretation “must be consistent with the use of the claim term in the specification and drawings” in order to be reasonable. MPEP § 2111. In this case, in order to interpret the claims consistently with the specification and their plain language, the broadest reasonable interpretation of “detecting a change in the one or more user characteristics” must include detecting a new instance of a user characteristic outside of the user profile whose current value departs from the value of the one or more user characteristics from the user profile responsive to said detected event. Said differently, “detecting a change in the at least one user characteristic” includes changes to the at least one user characteristic that occur outside of, but relative to, the user profile’s record of the at least one user characteristic.
There are at least two sources of evidence that support this interpretation. First, we can look at the corresponding act in the Applicant’s disclosure, block 406, where “a change in user characteristics may be detected.” (Spec. ¶ 22). Notably, according to the Applicant, detecting a change in a user characteristic can include “detecting that a user is using the device at a time when user characteristics indicate that the user will not be using the device.” (Spec. ¶ 22). Using the device at an unexpected time is a change that occurs outside of the user profile, and yet represents a change in the user characteristics in the user profile, because the user is using the device in a manner that is out of character. As another example, detecting a change in a user characteristic can include “detecting that a battery charge is low when user characteristics indicate that a user should have recently charged the device.” (Spec. ¶ 22). Once again, by looking at the user profile, we find that the user’s characteristics at this time have changed relative to the user profile’s record of the how often the user ordinarily charges his device.
The second source of evidence is the language in claim 1 itself. Claim 1 only recites one instance of obtaining the at least one user characteristic from the user profile. The claim never again recites the user profile, and therefore, provides no basis to arbitrarily limit the scope of the detected change to changes in the user profile itself. To be sure, the antecedent basis of “the at least one user characteristic” requires a system that obtains the initial version of the at least one user characteristic—the baseline against which the change is measured. But the language of “detecting a change” in that user characteristic does not specify the source of the change, and thus, claim 1 covers a system that detects any change in the at least one user characteristic, regardless of the source of that change. 
Accordingly, in view of the foregoing evidence, the broadest reasonable interpretation of “detecting a change in the at least one user characteristic” includes changes to the at least one user characteristic that occur outside of or relative to the user profile’s record of the at least one user characteristic, and does not require the underlying data of the user profile to change.
For its part, Horvitz-385 discloses detecting such a change by disclosing that it makes a determination regarding whether or not the user has transitioned between states in the model 140 “based upon explicit actions (e.g., altering a profile from ‘busy’ to ‘available’), learned actions (e.g., opening a web browser and reviewing a non-work related website), or any other suitable manner for determining user states and transitions therebetween,” based on the user’s current user characteristics. Horvitz-385 ¶ 41.
The Applicant does not separately argue the rejections of the dependent claims. Accordingly, claims 1, 2, 4, 6–8, and 20–23 stand rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by Horvitz-385.
Anticipation — Seligmann
Claim(s) 1–4, 6–8, and 20–23 stand rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by U.S. Patent Application Publication No. 2004/0001584 A1 (“Seligmann”). The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that Seligmann is deficient because “‘performing an empirical analysis’ does not disclose, expressly or otherwise, ‘providing a user profile.’” (Response 13) (emphasis original). Respectfully, this is an unsupported conclusory statement, and therefore, does not rebut the Examiner’s prima facie finding of anticipation. That is, although the Applicant apparently disagrees with the claim mapping, the Applicant never explains why Seligmann’s empirical analysis is outside the scope of the claimed user profile. Since the Applicant’s remarks on this rejection fail to explain how the claimed subject matter overcomes the rejection, there is no basis to withdraw the rejection.
More importantly, Seligmann does in fact provide a “user profile” as defined by the claim. That is, claim 1 provides a definition for “user profile” directly within the claim. A user profile is (1) something “formed by implicitly profiling the operator’s interactions;” and (2) contains a plurality of different types of user characteristics, including at least one user behavior identified from ones of the device interactions that are sensed during a monitored time period.
Regarding (1), Seligmann’s empirical analysis is formed by implicitly (e.g., without user intervention) profiling the manner in which the operator of a telephone uses the telephone’s microphone. Regarding (2), Seligmann’s empirical analysis contains at least three different types of user characteristics, see Seligmann ¶¶ 36, 38, and 40, including the user’s behavior (in this case, his speech patterns in a conversation) during the monitored time period illustrated in FIG. 4. Since Seligmann discloses each and every element of the claimed “user profile,” there is no deficiency, irrespective of whether Seligmann happens not to use the same nomenclature that the Applicant uses. See MPEP § 2131 (explaining that anticipation “is not an ipsissimis verbis test, i.e., identity of terminology is not required.”).
 The Applicant does not separately argue the rejections of the dependent claims. Accordingly, claims 1–4, 6–8, and 20–23 stand rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by Seligmann.
Obviousness
The Applicant does not raise any additional arguments for the rejections of claims 3, 5, 9, or 24, apart from the implicit argument via the Applicant’s traversal of the parent claims. However, since the parent claims were properly rejected for the reasons set forth above, all grounds of rejection stand. 
In view of the foregoing, all of the claims stand rejected, and therefore, this application is not in condition for allowance.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–9 and 21–24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office applies a three part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A, Prong One) absent a practical application (Step 2A, Prong Two), and without significantly more than the judicial exception (Step 2B). MPEP § 2106(I.).
With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 1
Step 1. Claim 1 provides for a “system” with at least one computer hardware component (a memory) and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Abstract ideas are a judicial exception to 35 U.S.C. § 101, and one category of abstract ideas recognized by the courts and the Office are mental processes, i.e., concepts performed in the human mind including an observation, evaluation, judgment, opinion. MPEP § 2106.04(a). 
In the instant case, claim 1 is directed to a mental process of observing characteristics about a person, and using those observed characteristics to evaluate the best time to notify the person. Each and every element recited in claim 1 recites this abstract mental process, except for those highlighted with italic text below:
	A system including a portable electronic device to sense device interactions performed by an operator via a user interface of the portable electronic device, the system comprising a memory storing instructions operable to, when executed by at least one processor, perform operations including: 
	providing a user profile formed by implicitly profiling the operator’s interactions with the portable electronic device over time, the user profile containing a plurality of different types of user characteristics including at least one behavior identified from ones of the device interactions that are sensed during a monitored time period; 
	detecting an event in the portable electronic device; 
	obtaining one or more user characteristics from the user profile responsive to said detected event; 
	detecting a change in the one or more user characteristics; and 
	providing a notification to invite user interaction in a manner synchronized with the detected change in the one or more user characteristics, wherein the notification is provided responsive to the detected event.
A careful reader will observe the Examiner did not italicize the intended use of the portable electronic device “to sense device interactions performed by an operator via a user interface of the portable electronic device.” This is because “using a computer as a tool to perform a mental process,” or even “performing a mental process in a computer environment” falls wholly within the judicial exception at Step 2A, prong two. MPEP § 2106.04(a)(2) (subsection (III.)(C.)). Therefore, using a generic “portable electronic device” to collect the data necessary for performing the claimed mental process is not an “additional element” within the framework for subject matter eligibility. Moreover, even if those reviewing this rejection disagree with the Examiner’s characterization of this limitation as part of the abstract idea per se, this rejection will also show why that limitation is neither a sufficient “practical application” at step 2A prong two, nor “significantly more” at step 2B.
Either way, since the balance of the claim recites an abstract idea, we move onto Prong Two of Step 2A.
Step 2A, Prong Two. Claim 1 recites two elements in addition to the judicial exception: the generic computer system with a memory, and the portable electronic device. These elements, taken both individually and in combination, do not integrate the exception into a practical application of the above-described judicial exception. In this case, each and every limitation italicized above amounts to no more than a recitation of the words “apply it” to a computer system and/or generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device. 
Furthermore, to the extent that one might argue the use of a portable electronic device “to sense device interactions performed by an operator via a user interface of the portable electronic device” is beyond the judicial exception, this limitation describes nothing more than extra-solution activity, because it wholly concerns data gathering necessary for thinking through the abstract mental process.
Putting it together, we are left with an abstract mental process, generically “applied” to a general-purpose computer, in which an operator’s past behavior—collected during the course of extra-solution activity—is taken into account when considering the best way to notify the operator of an event. The additional limitations do not describe a practical application sufficient to transform the judicial exception into an eligible claim, nor do they recite an improvement to computer or other technology.
Step 2B. Each of the additional elements of claim 1 (i.e., those highlighted in italics) fail to describe significantly more than the identified abstract idea, when looked at both individually and as a whole.
In this case, each and every limitation italicized above amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device. That is, almost every limitation above literally says the phrase “by the portable electronic device,” which is a generic directive to “apply it” to the portable electronic device. 
Furthermore, to the extent that one might argue the use of a portable electronic device “to sense device interactions performed by an operator via a user interface of the portable electronic device” is beyond the judicial exception, this limitation describes nothing more than extra-solution activity, because it wholly concerns data gathering necessary for thinking through the abstract mental process.
In view of the foregoing, claim 1 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 2
Step 1. Claim 2 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 2 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 2 adds two additional steps to the method performed by the device of claim 1, but the two additional steps describe their own, abstract mental process tacked onto the abstract mental process of claim 1: 
determining that the detected change in the one or more user characteristics corresponds to an activity from a predetermined set of activities; wherein providing the notification to invite the user interaction in the synchronized manner comprises providing the notification based on a result of the determining.
Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP § 2106.04(a)(2)(III.)(C.). In this case, the additional mental process of claim 1 is effectively an instruction to repeat the mental process any time the underlying data being processed is different. Without a computer, the abstract mental process simply involves creating a paper file for a user, recording updated notes on the user (the claimed “user characteristics”) using pen and paper, and then repeating the abstract mental process based on those new notes. 
It is acknowledged that, based on the analysis above, claim 2 adds a second abstract idea to the existing abstract idea of its parent claim. The MPEP instructs examiners to treat claims that recite multiple abstract ideas as though they recite a single judicial exception, see MPEP § 2106.04(II.)(B.), and therefore, that is what is done for claim 2. That is, claim 2 recites two abstract ideas, and therefore, remains an abstract idea within the judicially recognized exception to the statute. 
Step 2A, Prong Two. Claim 2 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 2 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device.
Step 2B. Claim 2 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 11 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device.
In view of the foregoing, Claim 2 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 3
Step 1. Claim 3 includes the same hardware-based system of claim 2, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 3 incorporates the device of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 2. 
Claim 3 further specifies that “the predetermined set of activities includes one or more activities conducive to downloading data.” Importantly, claim 3 does not actually involve downloading any data. Instead, claim 3 merely specifies that, when performing the mental process in claim 2 of matching a user characteristic to a corresponding activity, one of those possible activities can include activities conducive to downloading data. This is wholly within the abstract mental process itself. For example, a person following a news story about a security breach in one of his applications might mentally determine that such a detected change corresponds to the activity of connecting to the Internet to download an update. The claim does not require a person to actually download the update, it merely calls for someone to make the mental connection between the change in circumstances and the need to download data.
Step 2A, Prong Two. Claim 3 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 2. Claim 3 adds no other steps beyond the abstract idea itself for the reasons given above, leaving nothing to analyze at Prong Two.
Step 2B. Claim 3 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 2. Claim 3 adds no other steps beyond the abstract idea itself for the reasons given above, leaving nothing to analyze at Prong Two.
In view of the foregoing, Claim 3 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 4
Step 1. Claim 4 includes the same hardware-based system of claim 2, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 4 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 4 also provides a further description of the data that is available for comparison in claim 2. But, a narrower description of the data output falls squarely within the abstract idea itself, i.e., it is not considered an “additional element” for the other prongs, because limiting information to particular content does not change its character as information. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
Step 2A, Prong Two. Claim 4 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 2. 
Step 2B. Claim 4 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 2.
In view of the foregoing, Claim 4 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 5
Step 1. Claim 5 includes the same hardware-based system of claim 4, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 5 incorporates the system of claim 4 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 5 also provides a further description of the data that is available for comparison in claim 4. But, a narrower description of the data output falls squarely within the abstract idea itself, i.e., it is not considered an “additional element” for the other prongs, because limiting information to particular content does not change its character as information. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
Step 2A, Prong Two. Claim 5 incorporates the system of claim 4 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 4. 
Step 2B. Claim 5 incorporates the system of claim 4 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 4.
In view of the foregoing, Claim 5 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 6
Step 1. Claim 6 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 6 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 6 also provides a further description of the situations in which the abstract mental process is performed, i.e., “wherein the event comprises a manually-triggered event or an automatically-triggered event.” 
The nature of the “event” that is considered as part of the mental process of claim 1 does not make the mental process any less of an abstract idea. Irrespective of what triggers the event, the claimed invention remains fully performable as a mental process, because the source of the event does not change the way in which the claimed invention detects the event. 
Step 2A, Prong Two. Claim 6 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. All of claim 6’s additional elements fall within Prong One, and therefore require no further analysis at this step.
Step 2B. Claim 6 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 1. All of claim 6’s additional elements fall within Prong One, and therefore require no further analysis at this step.
In view of the foregoing, Claim 6 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 7
Step 1. Claim 7 includes the same hardware-based system of claim 6, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 7 incorporates the device of claim 6 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 6. 
Claim 7 also provides a further description of the situations in which the abstract mental process is performed, i.e., “wherein the manually-triggered event comprises a received call.” 
The nature of the “event” that is considered as part of the mental process of claim 6 does not make the mental process any less of an abstract idea. Irrespective of what triggers the event, the claimed invention remains fully performable as a mental process, because the source of the event does not change the way in which the claimed invention detects the event. 
Step 2A, Prong Two. Claim 7 incorporates the system of claim 6 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 6. All of claim 7’s additional elements fall within Prong One, and therefore require no further analysis at this step.
Step 2B. Claim 7 incorporates the system of claim 6 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 6. All of claim 7’s additional elements fall within Prong One, and therefore require no further analysis at this step.
In view of the foregoing, Claim 7 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 8
Step 1. Claim 8 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 8 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 8 further specifies that the “providing the notification” step of claim 1 further includes, based on the obtained user characteristics, selecting which “type” of notification to provide or selecting a particular time at which to provide the notification. All of the foregoing falls within the judicial exception for the following reasons.
Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP § 2106.04(a)(2)(III.)(C.). In this case, claim 1 is directed to a mental process of observing characteristics about a person, and claim 8 is further directed to the mental process of using those observed characteristics to evaluate the best time or way to notify the person. 
It is acknowledged that, based on the analysis above, claim 8 adds a second abstract idea to the existing abstract idea of its parent claim. The MPEP instructs examiners to treat claims that recite multiple abstract ideas as though they recite a single judicial exception, see MPEP § 2106.04(II.)(B.), and therefore, that is what is done for claim 8. That is, claim 8 recites two abstract ideas, and therefore, remains an abstract idea within the judicially recognized exception to the statute. 
Step 2A, Prong Two. Claim 8 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 8 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device.
Step 2B. Claim 8 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 11 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic computer system, or mere instructions to implement the abstract idea on the computer system.
In view of the foregoing, Claim 8 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 9
Step 1. Claim 9 includes the same hardware-based system of claim 8, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 9 incorporates the device of claim 8 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 8. 
In addition to the foregoing, claim 9 tacks a second abstract mental process onto the steps of claim 8. The mental process of claim 9 includes all of the text below except for the stricken portions: 
providing one of
In other words, the additional limitations of claim 9 recite the abstract idea of a mental process in which one of among two possible types of notifications are selected based on a simple comparison of a user characteristic to a criterion.
Step 2A, Prong Two. Claim 9 includes the following additional elements beyond the judicial exception: (1) the “system including a memory storing instructions” and portable electronic device inherited from claim 1, and (2) the character of the two types of notifications as “audible” and “visual.”
These elements, taken both individually and in combination, do not integrate the exception into a practical application of the above-described judicial exception. Individually, limitation (1) is a mere instruction to apply the abstract idea to a generic computer system, and limitation (2) is extra-solution activity because the character of the actual notification as being “audible” or “visual” amounts to necessary data outputting, and is tangential to the overall solution of providing different types of notifications in general during different circumstances. Looking at the limitations as a combination, they do not describe a practical application of the abstract idea: there is no claimed improvement in the functioning of a computer or other technology, there is no particular machine or manufacture that is integral to the claim, and there are no real world transformations between states.
Step 2B. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons the additional elements fail to recite a practical application. That is, limitation (1) is a mere instruction to apply the abstract idea to a generic computer system, and limitation (2) is extra-solution activity because the character of the actual notification as being “audible” or “visual” amounts to necessary data outputting, and is tangential to the overall solution of providing different types of notifications in general during different circumstances. Looking at the limitations as a combination, they do not describe a practical application of the abstract idea: there is no claimed improvement in the functioning of a computer or other technology, there is no particular machine or manufacture that is integral to the claim, and there are no real world transformations between states.
Claim 20
Step 1. Claim 20 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 20 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Step 2A, Prong Two. Claim 20 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. In addition, claim 20 further includes a description of the source of data for the claimed user characteristics. Such a description is nothing more than insignificant extra-solution activity, because it amounts to a description of mere data gathering, and is nominally related to the overall invention’s use of that data.
Step 2B. Claim 20 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. In addition, claim 20 further includes a description of the source of data for the claimed user characteristics. Such a description is nothing more than insignificant extra-solution activity, because it amounts to a description of mere data gathering, and is nominally related to the overall invention’s use of that data.
In view of the foregoing, Claim 20 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claims 21–24
Claims 21–24 are directed to the same methods that the systems of respective claims 1, 2, 8, and 9 perform, and are therefore rejected according to the same findings and rationale as provided above (except that at step 1, claims 21–24 are a found to be a process rather than a machine).
CLAIM REJECTIONS – 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
I.	HORVITZ-385 DISCLOSES AT LEAST CLAIMS 1, 2, 4, 6–8, AND 20–23.
Claim(s) 1, 2, 4, 6–8, and 20–23 are rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by U.S. Patent Application Publication No. 2007/0004385 A1 (“Horvitz-385”).
Claim 1
Horvitz-385 discloses:
A system including a portable electronic device to sense device interactions performed by an operator via a user interface of the portable electronic device, 
“Referring initially to FIG. 1, a notification deferral system 100 is illustrated. The system 100 includes a log 110 that records user activity 120 over time” Horvitz-385 ¶ 27. “Such sources [of user activity in the log] can include various data acquisition components that record or log user event data (e.g., cell phone, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity, web site interaction and so forth).” Horvitz-385 ¶ 31. Note that this passage discloses two facets of the above preamble limitation: (1) a “cell phone,” by its very definition of being a portable telephone for use across different cells of a cellular radio network,1 falls within the scope of a portable electronic device; and (2) microphone activity, electronic calendar activity, desktop activity, and web site interaction are all examples of device interactions performed by an operator via a user interface. Moreover, Horvitz-385 further discloses the same system sensing user presence “based on mouse or keyboard activity,” which is yet another example of a user interface. Horvitz-385 ¶ 59.
the system comprising a memory storing instructions operable to, when executed by at least one processor, perform operations including: 
Note that the notification deferral system 100 may be implemented as a computer 1712 with system memory 1716 for storing the claimed applications and their data. See Horvitz-385 ¶ 75.
providing a user profile formed by implicitly profiling the operator’s interactions with the portable electronic device 
According to the Applicant, “implicitly profiling a person’s interactions” is best understood in the context of paragraph 18 of the published application (which is paragraph 19 of the specification as filed). (See Amendment dated February 8, 2022, page 8). Looking to the relevant passage, those reviewing this Office Action will notice that the Applicant never uses the word “implicit” (or the like), but instead, distinguishes monitoring a user’s use of the device, or accessing his/her calendar, from “having the user complete a survey,” (Spec. ¶ 19) which appears to be a more explicit version of creating the user profile.
Horvitz-385 likewise discloses forming a user profile (models 140) in the same kind of “implicit” manner as claimed: “models 140 can be constructed and/or trained from the log 110 that collects or aggregates data from a plurality of different data sources.” Horvitz-385 ¶ 31. “Such sources can include various data acquisition components that record or log user event data (e.g., cell phone, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity, web site interaction and so forth).” Horvitz-385 ¶ 31. Horvitz-385 further discloses that the models of the user’s activity may be “inferred” based on various interactions with the user’s device. See Horvitz-385 ¶¶ 58–59.
over time,
The log 110 mentioned above “records user activity 120 over time,” Horvitz-385 ¶ 27, and therefore, the data inside the models is constructed and/or trained from a dataset of a person’s interactions with a device over time as claimed.
the user profile containing a plurality of different types of user characteristics;
One of the models 140 “determine/predict the various busyness states of a user.” Horvitz-385 ¶ 43. “In accordance with one aspect, states of interruption can be defined as high, medium, and low cost, respectively. Other more or less granular states can also be defined.” Horvitz-385 ¶ 28. Furthermore, as mentioned above, Horvitz-385 discloses forming one or more models 140. In particular, the “or more” refers to Horvitz-385’s system 100 further including an “alert” model that is to be used alongside the interruption model, where the alert model “can also compute a measure of loss with respect to delaying the incoming notification and/or underlying message.” Horvitz-385 ¶ 32 (emphasis added). 
detecting an event in the portable electronic device; 
As shown in FIG. 1, “deferral component 160” processes “interrupts to user 170.” Horvitz-385 ¶ 29.
obtaining one or more user characteristics from the user profile responsive to said detected event; 
A “bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user,” by obtaining information from “models 140.” Horvitz-385 ¶ 29. Specifically, an analyzer 130 “monitor[s] user states” so that it can “deliver a message prior to the bounded deferral period if the analyzer 130 determines that the user has transitioned from a busy state to an available state.” Horvitz-385 ¶ 41.
At the same time, the system “can also compute a measure of loss with respect to delaying the incoming notification and/or underlying message. For example, this loss of value of reviewing an incoming message or alert at increasing times t after arrival of such message or alert can be labeled as f(t), and a cost of interruption of alerting the user when the user is in a busy/unavailable state can be labeled as c.” Horvitz-385 ¶ 32.
detecting a change in the one or more user characteristics; 
When giving a claim its broadest reasonable interpretation, the interpretation “must be consistent with the use of the claim term in the specification and drawings” in order to be reasonable. MPEP § 2111. In this case, in order to interpret the claims consistently with the specification and their plain language, the broadest reasonable interpretation of “detecting a change in the one or more user characteristics” must include detecting a new instance of a user characteristic outside of the user profile whose current value departs from the value of the one or more user characteristics from the user profile responsive to said detected event. Said differently, “detecting a change in the at least one user characteristic” includes changes to the at least one user characteristic that occur outside of, but relative to, the user profile’s record of the at least one user characteristic.
There are at least two sources of evidence that support this interpretation. First, we can look at the corresponding act in the Applicant’s disclosure, block 406, where “a change in user characteristics may be detected.” (Spec. ¶ 22). Notably, according to the Applicant, detecting a change in a user characteristic can include “detecting that a user is using the device at a time when user characteristics indicate that the user will not be using the device.” (Spec. ¶ 22). Using the device at an unexpected time is a change that occurs outside of the user profile, and yet represents a change in the user characteristics in the user profile, because the user is using the device in a manner that is out of character. As another example, detecting a change in a user characteristic can include “detecting that a battery charge is low when user characteristics indicate that a user should have recently charged the device.” (Spec. ¶ 22). Once again, by looking at the user profile, we find that the user’s characteristics at this time have changed relative to the user profile’s record of the how often the user ordinarily charges his device.
The second source of evidence is the language in claim 1 itself. Claim 1 only recites one instance of obtaining the at least one user characteristic from the user profile. The claim never again recites the user profile, and therefore, provides no basis to arbitrarily limit the scope of the detected change to changes in the user profile itself. To be sure, the antecedent basis of “the at least one user characteristic” requires a system that obtains the initial version of the at least one user characteristic—the baseline against which the change is measured. But the language of “detecting a change” in that user characteristic does not specify the source of the change, and thus, claim 1 covers a system that detects any change in the at least one user characteristic, regardless of the source of that change. 
Accordingly, in view of the foregoing evidence, the broadest reasonable interpretation of “detecting a change in the at least one user characteristic” includes changes to the at least one user characteristic that occur outside of or relative to the user profile’s record of the at least one user characteristic, and does not require the underlying data of the user profile to change.
For its part, Horvitz-385 discloses that it makes a determination regarding whether or not the user has transitioned between states in the model 140 “based upon explicit actions (e.g., altering a profile from ‘busy’ to ‘available’), learned actions (e.g., opening a web browser and reviewing a non-work related website), or any other suitable manner for determining user states and transitions therebetween.” Horvitz-385 ¶ 41.
and providing a notification to invite user interaction in a manner synchronized with the detected change in the one or more user characteristics, 
A “bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user.” Horvitz-385 ¶ 29. Thus, where the cost of interrupting the user is zero (because the user is free), there will be no deferral time for the message, but in a case where the user is busy, “the deferral component 160 can determine that the user should not be interrupted until the user transitions to a lower state.” Horvitz-385 ¶ 39.
In either case, the items 180 corresponding to a given interrupt 170 are “directed to the user at optimal deferral times” 180 in accordance with the decisions made by deferral component 160. Horvitz-385 FIG. 1.
wherein the notification is provided responsive to the detected event.
“The items 180 can include substantially any type of information that may be directed to a user such as email, phone messages, instant messages, calendar alerts or alerts in general, tasks from other applications and so forth.” Horvitz-385 ¶ 29.
Claim 2
Kaminsky discloses the system of claim 1, wherein the operations further include: 
determining that the detected change in the one or more user characteristics corresponds to an activity from a predetermined set of activities;
One of the models 140 “determine/predict the various busyness states of a user.” Horvitz-385 ¶ 43. “In accordance with one aspect, states of interruption can be defined as high, medium, and low cost, respectively.” Horvitz-385 ¶ 28.
wherein providing the notification to invite the user interaction in the synchronized manner comprises providing the notification based on a result of the determining.
A “bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user.” Horvitz-385 ¶ 29. Thus, where the cost of interrupting the user is zero (because the user is free), there will be no deferral time for the message, but in a case where the user is busy, “the deferral component 160 can determine that the user should not be interrupted until the user transitions to a lower state.” Horvitz-385 ¶ 39.
Claim 4
Horvitz-385 discloses the system of claim 2, 
wherein the set of activities includes a user-specified activity and one or more additional activities that are different than the user-specified activity.
“Referring to FIG. 7, an analyzer 700 for automatically deferring items is illustrated. The analyzer 700 can consider information or data from a plurality of sources or inputs 710 when determining user states 720 in which to optimally deliver respective items. These sources 710 can include data or inputs from one or more application sessions, considerations of the user's attentional load, the user's status (explicitly or implicitly determined) (e.g., I am busy, or reading email), and can include inputs, preferences or threshold settings for specifying/detecting when notifications or alerts should be provided.” Horvitz-385 ¶ 45.
As understood by the Examiner, the claimed “user-specified activity” corresponds to one of Horvitz-385’s sources 710 of the user “explicitly” providing his or her “user status,” while the claimed “additional activities” corresponds to all of the other activities mentioned above.
Claim 6
Horvitz-385 discloses the system of claim 1, 
wherein the event comprises a manually-triggered event or an automatically-triggered event.
“In more detail, a deferral component 160 processes interrupts 170 to the user and determines a bounded deferral time in which to direct items 180 to the user in accordance with the determined states 150. The items 180 can include substantially any type of information that may be directed to a user such as email, phone messages, instant messages, calendar alerts or alerts in general, tasks from other applications and so forth.” Horvitz-385 ¶ 29.
Claim 7
Horvitz-385 discloses the system of claim 6, 
wherein the manually-triggered event comprises a received call.
“The items 180 can include . . . phone messages.” Horvitz-385 ¶ 29.
Claim 8
Horvitz-385 discloses the system of claim 1, wherein the providing the notification to invite user interaction in the synchronized manner includes: 
providing a type of notification selected from a plurality of different types of notifications based on the detected change in the one or more user characteristics; or providing the notification at a time selected from a plurality of different times based on the detected change in the one or more user characteristics.
In a case where the user is busy, “the deferral component 160 can determine that the user should not be interrupted until the user transitions to a lower state.” Horvitz-385 ¶ 39.
Claim 20
Horvitz-385 discloses the system of claim 1, 
wherein a user characteristic of the plurality of one or more user characteristics is obtained by accessing an electronic calendar.
“The models 140 can be constructed and/or trained from the log 110 that collects or aggregates data from a plurality of different data sources. Such sources can include . . . [an] electronic calendar.” Horviz ¶ 31.
Claims 21–23 
Claims 21–23 are directed to the same methods that the systems of respective claims 1, 2, and 8 perform, and are therefore rejected according to the same findings and rationale as provided above.
II.	SELIGMANN DISCLOSES CLAIMS 1–4, 6–8, AND 21–23.
Claim(s) 1–4, 6–8, and 20–23 are rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by U.S. Patent Application Publication No. 2004/0001584 A1 (“Seligmann”).
Claim 1
Seligmann discloses:
A system including a portable electronic device 
FIG. 1 illustrates an anticipatory system 100. The system 100 includes a telephone 102-1, which, as shown in FIG. 2, includes a processor 201. Seligmann ¶ 23. Any of the telephones 102 in system 100 may include “a wireless telephone (e.g., a cellular telephone, a two-way pager, a personal digital assistant, etc.).” Seligmann ¶ 117. 
to sense device interactions performed by an operator via a user interface of the portable electronic device, 
The telephones each include a respective microphone 211 that converts audio from the user into electromagnetic signals. Seligmann ¶¶ 23 and 26. The audio signals may include the user using the microphone portion of the device to speak to another user. See Seligmann ¶ 31 and FIG. 4. 
the system comprising a memory storing instructions operable to, when executed by at least one processor, perform operations including: 
“[P]rocessor 201 is a programmed general-purpose processor that is capable of performing all of the functionality described below and with respect to FIG. 3.” Seligmann ¶ 24.
providing a user profile formed by implicitly profiling the operator’s interactions with the portable electronic device over time,
“[P]rocessor 201 performs an empirical analysis of the conversation between person 101-1 and person 101-2 to assist in ascertaining an appropriate opportunity to notify person 101-1 of the arrival of the incoming message from person 101-3.” Seligmann ¶ 36.
the user profile containing a plurality of different types of user characteristics, including at least one user behavior identified from ones of the device interactions that are sensed during a monitored time period;
 As shown in FIG. 4, the empirical analysis contains at least three different types of user characteristics: “the empirical analysis might reveal that when person 101-1 is silent for t seconds, then it is likely that person 101-1 will be silent for another n seconds,” Seligmann ¶ 36, and “that when person 101-2 is silent for t seconds, then it is likely that person 101-2 will be silent for another n seconds,” Seligmann ¶ 38, and finally, “that when a bilateral silence has existed for t seconds, then it is likely that the bilateral silence will continue for another n seconds.” Seligmann ¶ 40.
detecting an event in the portable electronic device; 
“At event 302, and while person 101-1 is engaged in a real-time, interactive conversation with person 101-2, an incoming message (e.g., a telephone call, an e-mail, a video conference call, an instant message, etc.) arrives at receiver 213 for person 101-1. In accordance with the first illustrative embodiment, the incoming message is from person 101-3,” but meant for person 101-1. Seligmann ¶ 33.
obtaining one or more user characteristics from the user profile responsive to said detected event; 
“For example, if the notification takes n seconds, then processor 201 performs an empirical analysis of the duration of the occurrences of bilateral silence in the conversation to predict the circumstances when a bilateral silence will occur that is longer than the duration of the notification.” Seligmann ¶ 40.
detecting a change in the one or more user characteristics; 
“Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
and providing a notification to invite user interaction in a manner synchronized with the detected change in the one or more user characteristics, wherein the notification is provided responsive to the detected event.
“At event 304, processor 201 provides person 101-1 with the notification generated at event 304 by injecting it the audio channel from person 101-2, which is then output via speaker 210.” Seligmann ¶ 34.
Claim 2
Seligmann discloses the system of claim 1, wherein the operations further include: 
determining that the detected change in the one or more user characteristics corresponds to an activity from a predetermined set of activities; 
At event 303, the processor 201 determines that silence on the phone corresponds to one of either person 101-1 being silent on the call, person 101-2 being silent on the call, or both parties being silent on the call. See Seligmann ¶¶ 36, 38, and 40. 
wherein providing the notification to invite the user interaction in the synchronized manner comprises providing the notification based on a result of the determining.
“Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
Claim 3
Seligmann discloses the system of claim 2, 
wherein the predetermined set of activities includes one or more activities conducive to downloading data.
At event 303, the processor 201 determines that silence on the phone corresponds to one of either person 101-1 being silent on the call, person 101-2 being silent on the call, or both parties being silent on the call. See Seligmann ¶¶ 36, 38, and 40. Each of these activities are “conducive to downloading data” because they provide an opportunity for receiver 213 to download “information-bearing signals.” See Seligmann ¶ 28.
Claim 4
Seligmann discloses the system of claim 2, wherein the set of activities includes 
a user-specified activity and one or more additional activities that are different than the user-specified activity.
The one or more additional activities was described in the rejections of claims 1 and 2, i.e., the measure of whether or not there is silence on the phone call. Seligmann further discloses a “user-specified activity” by providing that “processor 201 can be programmed by person 101-1 so that person 101-1 can dictate the parameters governing when he or she desires to be interrupted.” Seligmann ¶ 42.
Claim 6
Seligmann discloses the system of claim 1, 
wherein the event comprises a manually-triggered event or an automatically-triggered event.
“At event 302, and while person 101-1 is engaged in a real-time, interactive conversation with person 101-2, an incoming message (e.g., a telephone call, an e-mail, a video conference call, an instant message, etc.).” Seligmann ¶ 33.
Claim 7
Seligmann discloses the system of claim 6, 
wherein the manually-triggered event comprises a received call.
“At event 302, and while person 101-1 is engaged in a real-time, interactive conversation with person 101-2, an incoming message (e.g., a telephone call, an e-mail, a video conference call, an instant message, etc.).” Seligmann ¶ 33.
Claim 8
Seligmann discloses the system of claim 1, wherein the providing the notification to invite user interaction in the synchronized manner includes: 
providing a type of notification selected from a plurality of different types of notifications based on the detected change in the one or more user characteristics; or providing the notification at a time selected from a plurality of different times based on the detected change in the one or more user characteristics.
“Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
Claims 21–23 
Claims 21–23 are directed to the same methods that the systems of respective claims 1, 2, and 8 perform, and are therefore rejected according to the same findings and rationale as provided above.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	HORVITZ-385 AND GIELOW TEACH CLAIM 3.
Claim 3 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Horvitz-385 as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2005/0188406 A1 (“Gielow”).
Claim 3
Horvitz-385 teaches the system of claim 2, but does not appear to explicitly disclose whether or not the predetermined set of activities includes one or more activities conducive to downloading data.
Gielow, however, teaches a system that synchronizes events with user preferences, wherein a change in user preferences corresponds to a predetermined set of activities, 
wherein the predetermined set of activities includes one or more activities conducive to downloading data.
“A user of the wireless communication device 104 or a service provider may wish to avoid any downloading of media content to the communication device when the device is roaming. If the device 104 is or will be roaming, then the Media GW 410 should avoid downloading any media content; if the device 104 is not or will not be roaming, then the Media GW should permit downloading of media content.” Gielow ¶ 47.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Gielow’s roaming detection to the set of activities that Horvitz-385 is capable of detecting, thereby allowing Horvitz-385’s telephone to defer downloading content when roaming. One would have been motivated to combine Gielow with Horvitz-385 because “[b]y preventing downloads during roaming, the processing capacity and power source level of the wireless communication device 104 may be preserved.” Gielow ¶ 47.
II.	HORVITZ-385 AND HORVITZ-491 TEACH CLAIM 5.
Claim 5 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Horvitz-385 as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2003/0014491 A1 (“Horzitz-491”).
Claim 5
Horvitz-385 teaches the system of claim 4, but does not specify whether the one or more additional user-specified activities include an activity selected from a group comprising the user being at home, the user being in the office, or the user driving.
However, Horvitz-491 teaches a system that determines a detected change in one or more user characteristics corresponds to an activity from a predetermined set of activities,
wherein the one or more additional user-specified activities include an activity selected from a group consisting of: the user being at home, the user being in the office, or the user driving.
“According to one aspect of the invention, a user state identifier is provided to log comings and goings associated with users and to detect current and/or real-time states of the user (e.g., presence, attention, focus, goals, location) . . . . These events, in addition to an optional utilization of other sensors such as motion detectors, cameras and microphones that perform acoustic analysis of conversation or activity, can be employed to identify when a user leaves his or her office or home.” Horvitz-491 ¶ 33. 
“Alternative applications of the system 10 can include finer grained inferences other than the notion of availability. For example, the system 10 can employ similar methods to reason about the amount of time until a user will be available for a particular kind of interaction or communications, based on patterns of availability and context. For example, the expected time until a user, who is currently traveling in automobile or other situation will be available for a voice and/or video conference can be determined by learning statistics and building models which can infer this particular kind of availability.” Horvitz-491 ¶ 56.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to fortify Horvitz-385’s list of potential activities for a user to include the user being at or leaving home, being at or leaving the office, or traveling in an automobile, as taught by Horvitz-491. One would have been motivated to combine Horvitz-491 with Horvitz-385 because “there is a need for a system and methodology to provide improved coordination between parties and to mitigate uncertainty associated with when and/or how long it will be before a message receiver responds to a particular message.” Horvitz-491 ¶ 5.
III.	HORVITZ-385 AND KAMINSKY TEACH CLAIMS 9 AND 24.
Claims 9 and 24 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Horvitz-385 in view of U.S. Patent No. 7,496,352 B2 (“Kaminsky”).
Claim 9
Horvitz-385 teaches the system of claim 8, but does not explicitly disclose the two alternatives recited in claim 9.
Kaminsky, however, teaches a system configured to perform operations including:
providing one of an audible notification and a visual notification to invite the user interaction in the case that detected change in the one or more user characteristics coincides with at least one predefined criterion; 
As shown in FIG. 4, when the criteria for policy 5 is met, the telephone provides an audible notification. See Kaminsky FIG. 4.
and providing the other of the audible notification and the visual notification to invite the user interaction in the case that the detected change in the one or more user characteristics does not coincide with the at least one predefined criterion.
Additionally, when the criteria for policy 5 is not met (because the criteria for policy 7 is met instead), the telephone provides a visual notification of turning itself off. Kaminsky FIG. 4. Alternatively, the user may select a ring behavior that “displays a message for the user and allows the user to leave a room before the telephone starts to ring.” Kaminsky col. 7 ll. 9–12.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Horvitz-385’s system with Kaminsky’s technique of alternating between audible and visual alerts depending on the circumstances of the user’s current context. One would have been motivated to combine Kaminsky with Horvitz-385 because “a need exists for a method for automatically changing the telephone behavior so that the cellular telephone will not create a disturbance when the user forgets to manually change one or more settings on a cellular telephone.” Kaminsky col. 1 ll. 26–31.
Claim 24
Claim 24 recites the same method that the system of claim 9 performs, and is therefore rejected according to the same findings and rationale as provided above for claim 9.
CONCLUSION
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., cell phone, Merriam-Webster’s Online Dictionary, <https://www.merriam-webster.com/dictionary/cell%20phone> and cell phone, Dictionary.com, <https://www.dictionary.com/browse/cell-phone>